       Case: 1:21-cv-00009-NBB-JMV Doc #: 4 Filed: 02/24/21 1 of 1 PageID #: 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

DONALD WAYNE BOLLARD                                                               PETITIONER

v.                                                                       No. 1:21CV9-NBB-JMV

STATE OF MISSISSIPPI                                                              RESPONDENT

                                   ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On January 26, 2021, the

court entered an order requiring the petitioner to complete and return an amended petition for a

writ of habeas corpus on the form provided by the court. The court cautioned the petitioner that

failure to comply with the order would result in the dismissal of this case without prejudice.

Despite this warning, the petitioner has failed to comply with the court’s order, and the deadline

for compliance passed on February 16, 2021. This case is therefore DISMISSED without

prejudice for failure to prosecute and for failure to comply with an order of the court under FED.

R. CIV. P. 41(b).


       SO ORDERED, this, the 24th day of February, 2021.



                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
